RESOLUCIÓN
A la solicitud de revisión en el recurso de epígrafe, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario. El Juez Asociado Señor Dávila emitió voto separado. El Juez Asociado Señor Negrón García emitió un voto disidente por separado.
(Fdo.) Ernesto L. Chiesa

Secretario


—O—

Voto del
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 7 de marzo de 1980
Me he unido a los otros seis Jueces para no expedir el auto-solicitado en el presente caso porque me parece que es absolutamente claro que la publicación en los periódicos que circulan en Puerto Rico de una invitación a celebrar el tradicional día de Reyes en La Fortaleza en la que aparecen *465los retratos de los anfitriones no infringe las disposiciones del Art. 8.001 de la Ley Núm. 4 de 20 de diciembre de 1977, 16 L.P.R.A. see. 3351, que “prohíbe a las agencias del Gobierno de Puerto Rico, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyecciones o planes”. (Énfasis suplido.)
_o_